ON SUGGESTION OF ERROR                            In Banc.                       February 27, 1950.                         (44 So.2d 538)
It is suggested, among other things, that Mrs. Stribling should have been granted an equitable lien upon the one-half interest of Prater in the property in question to secure to her the payment of one-half the amount she paid the First National Bank of Columbus, such one-half being $242.00. (Hn 5) We think the contention is well taken. The debt to the Bank was assumed by grantees in the deed to Mr. and Mrs. Prater, and it is only equitable and just that the one-half interest of Prater in the property be charged with an equitable lien to secure one-half of the amount assumed. That will be done and the decree heretofore entered will be modified accordingly.
It is suggested that the cause should be reversed for adjustment of taxes, improvements, rents, etc., as between Allen and Prater. No such questions are presented by the pleadings in this cause. However, neither the opinion rendered, nor the decree entered, herein shall be construed as adjudicating, or foreclosing, these questions. They are left open.
Suggestion of error is overruled in part and sustained in part. *Page 69